DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on November 6, 2020.  Claims 1, 10 and 12 have been amended.  Claims 3, 9, 11 and 13 have been canceled. Therefore, Claims 1, 2, 4-8, 10 and 12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application claims the benefit of priority of prior Japanese Patent application No. 2017-141673, filed on July 21, 2017.  Priority is acknowledged.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
The Duplicate Claim Warning of Claims 3 and 9 has been withdrawn, due to the applicant’s amendments that canceled the claims.  
The rejection of Claim 9 under 35 U.S.C. 112(d) has been withdrawn due to the applicant’s amendment that canceled both claim 3 and 9.

The Applicant argues in Page 7 of the REMARKS that the claim limitation of “generating software…” would provide user with a very useful practical application, that is, the visualization of a software structure to ease the user’s desire to maintain and improve the software.  The examiner respectfully disagrees.  Merely adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application.  In the case of this Instant Application, generating a software map does not integrate a judicial exception into a practical application because the additional step corresponds to mere data gathering and insignificant application (display information).  A user can acquire a graph, for example a graph with nodes transportation, land, air and sea.   The user can look at the graph, select “transportation” as the cut node.  Extract the word “transportation” and use the word as additional information for the other nodes.   The user can then generate (display) a map with the additional information.  For example, “air transportation”, “land transportation” and “sea transportation”.   Generating the software map does not integrate a judicial exception into a practical application 

Applicant’s arguments, see REMARKS Pages 7 and 8, filed on November 6, 2020, with respect to the rejections of claims 1, 2, 4-8, 10 and 12  have been fully considered and are persuasive.  The examiner inadvertently cited to the wrong Kobayashi reference making the rejection unclear.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi Pub. No.: US 2013/0185300 A1, hereinafter Kobayashi’300.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10 and 12 recite selecting a node, extracting a word corresponding to 
This judicial exception is not integrated into a practical application because the additional step of acquiring a graph is directed to mere data gathering and thus this step is an extra-solution activity.   Additionally, the additional step of generating a software map is also mere data gathering and insignificant application (display information).   The processor and memory is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional 
Claims 2, 6, and 7 further elaborates on the generation of additional information and selection steps.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 4 recites extracting a common word. This limitation can be performed by a human mind.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
This judicial exception is not integrated into a practical application because the additional step of extracting a common word, even in combination, do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, this claim is directed to an abstract idea.
Claim 5 recites determining directions of dependencies. This limitation can be performed by a human mind.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
This judicial exception is not integrated into a practical application because the additional step of determining directions of dependencies, even in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere 
Claim 8 recites adding hierarchical classification names. This limitation can be performed by a human mind.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
This judicial exception is not integrated into a practical application because the additional step of adding hierarchical classification names, even in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, this claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pub. No.: US 2013/0185300 A1), hereinafter Kobayashi’300, and further in view of Mishor et al. (Pub. No.: US 2012/0203584), hereinafter Mishor.

As for Claim 1, Kobayashi’300 teaches an information processing device (Kobayashi’300 Abstract, A dividing device includes: a memory configured to store a program including a procedure; and a processor configured to execute the program, the procedure including: extracting correlation information from source code of software, the information correlating relationships between an originating entity of the relationship and a receiving entity of the relationship,  comprising: 

a memory (Kobayashi’300, a memory) that stores cluster information indicating multiple programs belonging to a cluster (Kobayashi’300 Paragraphs 0075-0076, The relationship extraction unit 401 extracts the inter-entity dependent relationships in the software. Specifically, the relationship extraction unit 401 reads the software source code from a source code database 450, and analyzes the source code by currently existing syntax analysis technologies or static analysis technologies. The source code database 450 stores the software source code. The source code database 450 includes a storage device); and 

a processor (Kobayashi’300 Paragraph 0011, processor) that acquires a graph including multiple nodes corresponding to the multiple programs indicated by the cluster information and multiple edges indicating dependencies between the multiple programs (Kobayashi’300 Paragraph 0004, 0011 and 0058-0059, software is expressed with graphs configurations (hereafter, abbreviated to "graph") as vertices, using relationships between entities as directed edges (hereafter, abbreviated to "edges"). Software division is the division of graphs into subgraphs.  A dividing device includes: a memory configured to store a program including a procedure; and a processor configured to execute the program, the procedure including: extracting correlation information from source code of software, the information correlating relationships between an originating entity of the relationship and a receiving entity of the relationship, which are identified by dependent relationships of a group of entities, which is the group of elements that structure the software, and dividing the group of entities into clusters, so as to be include in the cluster a lot of the dependent relationship which a weight related to the dependent relationships is large, based on the weight related to the dependent relationships identified by the correlation information extracted by the extracting); 

selects, from among the multiple nodes, a cut node that is arranged so that when the cut node is removed from the graph, the graph is divided into multiple disconnected partial graphs (Kobayashi’300 Paragraph 0084 and 0186,   

extracts a word used in a program corresponding to the cut node among the multiple programs (Kobayashi’300 Figures 34 and 37, and Paragraphs 0212-0213 and 0220, word extraction unit reads the source code and records the number of uses of the word in each entity in a word list. The word list is a table containing three items: the entity, the word, and the use count. The word list is stored in a storage device), and 

uses the extracted word to generate additional information to be associated with the cluster (Kobayashi’300 Paragraph 0215, the feature amount calculation unit 3402 calculates the feature amount of the word [additional information]. The feature amount is, for example, the frequency (use count) or the value of tf (term frequency)-idf (inverse document frequency). Generally, the tf-idf value is an index that identifies the level of features that a particular word appearing in text provides. For the example in the Third Embodiment, one cluster is handled as one document. Therefore, the tf-idf value is an index that identifies the level of features that a word appearing in a cluster in the software source code provides)

generate a software map to provide a visualization of a structure of a software that include the multiple programs for usefulness of maintenance or improvement of the software (Kobayashi’300 Figures 5 and 7, which shows a graph representation of software).

Kobayashi’300 does not explicitly teach generates a map that includes the cluster information and the additional information.
Mishor does teach generates a map that includes the cluster information and the additional information (Mishor Paragraph 0094, User 245 may use a graphical tool to indicate an association of displayed terms with clusters or categories. For example, database generation unit 220 may retrieve terms (or search terms) and cluster names or other identifications from database 225 and display clusters and terms to user 245).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kobayashi’300’s cluster dividing apparatus with Mishor’s  display of clusters associated with extracted terms in order to identify, locate and find new information (Mishor Paragraphs 0002-0003, and 0070) 

As for Claim 2, the combination of Kobayashi’300 and Mishor further teaches the information processing device according to claim 1 as disclosed above.
Kobayashi’300 does not explicitly teach wherein in the generation of the additional information, the processor adds a larger weight to the extracted word than weights of words used in other programs and selects a characteristic word to be used in the additional information from among multiple words used in the multiple programs based on appearance frequencies and the weights.
Mishor does teach wherein in the generation of the additional information, the processor adds a larger weight to the extracted word than weights of words used in other programs and selects a characteristic word to be used in the additional information from among multiple words used in the multiple programs based on appearance frequencies and the weights (Mishor Paragraph 0094, User 245 may use a graphical tool to indicate an association of displayed terms with clusters or categories. For example, database generation unit 220 may retrieve terms (or search terms) and cluster names or other identifications from database 225 and display clusters and terms to user 245. Mishor Paragraph 0116, An empirical weight may be computed for each term, cluster or title in buyer profile. For example, a feature weight may be computed by applying a TF-IDF weighting scheme, where TF is the term, cluster or title frequency in the sample titles, and IDF is the inverse document frequency of the term, cluster or title, computed from a large corpus of person profiles. An occurrence of a cluster is defined as an occurrence of any of the terms comprising the cluster. The feature-specific empirical weight may then be multiplied by the feature class's predefined a-priori weight. Accordingly, weights may be assigned to or associated with a feature and/or weights may be assigned to, or associated with a class of features. Mishor Paragraph 0018, Any other criteria, rule or logic 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kobayashi’300’s cluster dividing apparatus with Mishor’s  display of clusters associated with extracted terms in order to identify, locate and find new information (Mishor Paragraphs 0002-0003, and 0070) 

As for Claim 4, Kobayashi’300 further teaches the information processing device according to claim 1 as disclosed above.
Kobayashi’300 does not explicitly teach wherein the processor extracts a common word commonly used in different programs corresponding to different nodes included in different partial graphs among the multiple partial graphs, and wherein the additional information is generated using the extracted word and the common word
However, Mishor does teach wherein the processor extracts a common word commonly used in different programs corresponding to different nodes included in different partial graphs among the multiple partial graphs, and wherein the additional information is generated using the extracted word and the common word (Mishor Paragraph 0025, corpora may be used to improve a scoring model, by increasing the score of titles or key terms whose relative frequency is higher in a sample of known leads (e.g., an existing customer set) than in the general population, and decreasing the significance of very common terms. For example, term frequency and inverse document frequency" (TF-IDF) as known in the art may be used to associate terms with scores. A scoring model may be generated based on user input. For example, a user may provide information parameters to be used in searching and/or scoring leads. For example, a set of key terms, a company's name or website may be provided by a user to a system, and key terms may be extracted based on such input).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kobayashi’300’s cluster dividing apparatus with Mishor’s  determination of words with high Mishor Paragraphs 0002-0003, 0025 and 0070) 

As for Claim 5, Kobayashi’300 further teaches the information processing device according to claim 1 as disclosed above, wherein the graph is a directed graph in which the multiple edges indicate directions, respectively (Kobayashi’300 Figure 5, directed graph with edges indicating direction) wherein the processor determines directions of dependencies between the cut point and the multiple partial graphs based on the graph and wherein in the generation of the additional information, the processor generates the additional information using the extracted word and phrases corresponding to the determined directions of the dependencies (Kobayashi’300 Paragraph 0079, the relationship extraction unit 401 extracts entities from the analyzed source code. For example, the relationship extraction unit 401 extracts class C2 as the originating entity of the relationship from the source code depicted in FIG. 6A. Also, the relationship extraction unit 401 extracts class C5, C9, C14, and C1, which are the call destinations from class C2, as the receiving entities of the relationship of class C2, from the source code 601 depicted in FIG. 6A. In this way, the dependent relationships of the originating entity of the relationship are extracted. Similarly, .

As for Claim 6, Kobayashi’300 further teaches the information processing device according to claim 1 as disclosed above wherein in the selection of the cut node, when multiple candidate cut nodes exist in the graph, the processor selects, from among the candidate cut nodes on a priority basis, a candidate cut node that is arranged so that when the candidate cut node is removed from the graph, the number of disconnected partial graphs into which the graph is divided is the largest (Kobayashi’300 Paragraph 0084, The dividing unit 403 clusters the software using the essentiality. The dividing unit 403 executes clustering that divides the software graph into subgraphs using the essentiality, and outputs the result of the software division as an analysis result 430. Also, the dividing unit 403 performs the clustering such that the total essentiality of edges in the cluster is larger than the expected value (or the total essentiality of edges not included in the subgraph is smaller), which is done to ensure that the qualities (1) through (3) described above are satisfied. If the qualities (1) through (3) are .

As for Claim 7, Kobayashi’300 further teaches the information processing device according to claim 1 as disclosed above wherein in the selection of the cut node, when multiple candidate cut nodes exist in the graph, the processor selects, from among the candidate cut nodes on a priority basis, a candidate cut node that is arranged so that when the candidate cut node is removed from the graph, a deviation in numbers of nodes between partial graphs into which the graph is divided is the smallest (Kobayashi’300 Paragraph 0084, The dividing unit 403 clusters the software using the essentiality. The dividing unit 403 executes clustering that divides the software graph into subgraphs using the essentiality, and outputs the result of the software division as an analysis result 430. Also, the dividing unit 403 performs the clustering such that the total essentiality of edges in the cluster is larger than the expected value (or the total essentiality of edges not included in the subgraph is smaller), which is done to ensure that the qualities (1) through (3) described above are satisfied. If the qualities (1) through (3) are satisfied, entities that give features to the cluster (i.e. the total essentiality for this cluster is high) are included in the cluster).

As for Claim 8, Kobayashi’300 further teaches the information processing device according to claim 1 as disclosed above wherein hierarchical classification names are added to the multiple programs (Kobayashi’300 Paragraph 0174-0175, the relationship graph information 410 is generated. Furthermore, when a hierarchical relationship between classes and methods exists in the source code, the relationship graph information 410 generates a record of the classes, and the methods are generated as the method level graph information 2012), respectively, and wherein in the selection of the cut node, when multiple candidate cut nodes exist in the graph, the processor selects, from among the candidate cut nodes on a priority basis, a candidate cut node that is arranged so that when the candidate cut node is removed from the graph, the number of partial graphs that are among partial graphs into which the graph is divided and each include nodes corresponding to programs to which different classification names have been added is the smallest (Kobayashi’300 Paragraph 0084, The dividing unit 403 clusters the software using the essentiality. The dividing unit 403 executes clustering that divides the software graph into subgraphs using the essentiality, and outputs the result of the software division as an analysis result 430. Also, the dividing unit 403 performs the clustering such that the total .

As for Claim 10, Kobayashi’300 teaches an information processing method to be executed by a computer (Kobayashi’300 Abstract, A dividing device includes: a memory configured to store a program including a procedure; and a processor configured to execute the program, the procedure including: extracting correlation information from source code of software, the information correlating relationships between an originating entity of the relationship and a receiving entity of the relationship, which are identified by dependent relationships of a group of entities, which is the group of elements that structure the software, and dividing the group of entities into clusters, so as to be include in the cluster a lot of the dependent relationship which a weight related to the dependent relationships is large, based on the weight related to the dependent relationships identified by the correlation information extracted by the extracting), comprising: 

acquiring a graph including multiple nodes corresponding to multiple programs belonging to a cluster and multiple edges indicating dependencies between the multiple programs (Kobayashi’300 Paragraph 0004, 0011 and 0058-0059, software is expressed with graphs configurations (hereafter, abbreviated to "graph") as vertices, using relationships between entities as directed edges (hereafter, abbreviated to "edges"). Software division is the division of graphs into subgraphs.  A dividing device includes: a memory configured to store a program including a procedure; and a processor configured to execute the program, the procedure including: extracting correlation information from source code of software, the information correlating relationships between an originating entity of the relationship and a receiving entity of the relationship, which are identified by dependent relationships of a group of entities, which is the group of elements that structure the software, and dividing the group of entities into clusters, so as to be include in the cluster a lot of the dependent relationship which a weight related to the dependent relationships is large, based on the weight related to the dependent relationships identified by the correlation information extracted by the extracting);

selecting, from among the multiple nodes, a cut node that is arranged so that when the cut node is removed from the graph, the graph is divided into multiple disconnected partial graphs (Kobayashi’300 Paragraph 0084 and 0186, The dividing unit 403 clusters the software using the essentiality. The dividing unit 403 executes clustering that divides the software graph into subgraphs using the essentiality, and outputs the result of the software division as an analysis result 430. Also, the dividing unit 403 performs the clustering such that the total essentiality of edges in the cluster is larger than the expected value (or the total essentiality of edges not included in the subgraph is smaller), which is done to ensure that the qualities (1) through (3) described above are satisfied. If the qualities (1) through (3) are satisfied, entities that give features to the cluster (i.e. the total essentiality for this cluster is high) are included in the cluster.  The dividing device 400 divides the selected entity for each context, depicted in FIG. 27B (step S3105).),  

extracting a word used in a program corresponding to the cut node among the multiple programs (Kobayashi’300 Figures 34 and 37, and Paragraphs 0212-0213 and 0220, word extraction unit reads the source code and records the number of uses of the word in each entity in a word list. The word list is a table , and 

using the extracted word to generate additional information to be associated with the cluster (Kobayashi’300 Paragraph 0215, the feature amount calculation unit 3402 calculates the feature amount of the word [additional information]. The feature amount is, for example, the frequency (use count) or the value of tf (term frequency)-idf (inverse document frequency). Generally, the tf-idf value is an index that identifies the level of features that a particular word appearing in text provides. For the example in the Third Embodiment, one cluster is handled as one document. Therefore, the tf-idf value is an index that identifies the level of features that a word appearing in a cluster in the software source code provides)

generating a software map to provide a visualization of a structure of a software that include the multiple programs for usefulness of maintenance or improvement of the software (Kobayashi’300 Figures 5 and 7, which shows a graph representation of software).

Kobayashi’300 does not explicitly teach generating a map that includes the cluster information and the additional information.
However, Mishor does teach generating a map that includes the cluster information and the additional information (Mishor Paragraph 0094, User 245 may use a graphical tool to indicate an association of displayed terms with clusters or categories. For example, database generation unit 220 may retrieve terms (or search terms) and cluster names or other identifications from database 225 and display clusters and terms to user 245).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kobayashi’300’s cluster dividing apparatus with Mishor’s  display of clusters associated with extracted terms in order to identify, locate and find new information (Mishor Paragraphs 0002-0003, and 0070) 

As for Claim 12, Kobayashi’300 teaches a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process (Kobayashi’300 Abstract, A dividing device includes: a memory configured to store a program including a procedure; and a processor configured to execute the program, the procedure including: extracting correlation , the process comprising: 

acquiring a graph including multiple nodes corresponding to multiple programs belonging to a cluster and multiple edges indicating dependencies between the multiple programs (Kobayashi’300 Paragraph 0004, 0011 and 0058-0059, software is expressed with graphs configurations (hereafter, abbreviated to "graph") as vertices, using relationships between entities as directed edges (hereafter, abbreviated to "edges"). Software division is the division of graphs into subgraphs.  A dividing device includes: a memory configured to store a program including a procedure; and a processor configured to execute the program, the procedure including: extracting correlation information from source code of 

selecting, from among the multiple nodes, a cut node that is arranged so that when the cut node is removed from the graph, the graph is divided into multiple disconnected partial graphs (Kobayashi’300 Paragraph 0084 and 0186, The dividing unit 403 clusters the software using the essentiality. The dividing unit 403 executes clustering that divides the software graph into subgraphs using the essentiality, and outputs the result of the software division as an analysis result 430. Also, the dividing unit 403 performs the clustering such that the total essentiality of edges in the cluster is larger than the expected value (or the total essentiality of edges not included in the subgraph is smaller), which is done to ensure that the qualities (1) through (3) described above are satisfied. If the   

extracting a word used in a program corresponding to the cut node among the multiple programs  (Kobayashi’300 Figures 34 and 37, and Paragraphs 0212-0213 and 0220, word extraction unit reads the source code and records the number of uses of the word in each entity in a word list. The word list is a table containing three items: the entity, the word, and the use count. The word list is stored in a storage device), and 

using the extracted word to generate additional information to be associated with the cluster (Kobayashi’300 Paragraph 0215, the feature amount calculation unit 3402 calculates the feature amount of the word [additional information]. The feature amount is, for example, the frequency (use count) or the value of tf (term frequency)-idf (inverse document frequency). Generally, the tf-idf value is an index that identifies the level of features that a particular word appearing in text provides. For the example in the Third Embodiment, one cluster 

generating a software map to provide a visualization of a structure of a software that include the multiple programs for usefulness of maintenance or improvement of the software (Kobayashi’300 Figures 5 and 7, which shows a graph representation of software).

Kobayashi’300 does not explicitly teach generating a map that includes the cluster information and the additional information.
However, Mishor does teach generating a map that includes the cluster information and the additional information (Mishor Paragraph 0094, User 245 may use a graphical tool to indicate an association of displayed terms with clusters or categories. For example, database generation unit 220 may retrieve terms (or search terms) and cluster names or other identifications from database 225 and display clusters and terms to user 245).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kobayashi’300’s Mishor’s  display of clusters associated with extracted terms in order to identify, locate and find new information (Mishor Paragraphs 0002-0003, and 0070) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
02/03/2021